 1

 2

 3

 4

 5

 6
 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   ST LIBERTY LLC
                                                       IN ADMIRAL TY
10                  Plaintiff,
                                                       Civil Action No. 2:20-cv-343
11          v.
                                                       ORDER AUTHORIZING ISSUANCE
12   MN RAN R, USCG Official No. 1069265,              OF WARRANT FOR ARREST OF
     her engines, boilers, tackles and other           VESSEL IN REM
13   appurtenances, etc., in rem; and Robert W.
     Russell, in personam
14
                    Defendants.
15

16
17          This Court has reviewed the Verified Compla1nt In Rem and In Personam and Exhibits

18   thereto, the Emergency Motion for Order Directing Clerk to Issue Warrant for Vessel Arrest, and

19   supporting papers filed by Plaintiff ST LIBERTY LLC in the above-entitled action. Upon

20   consideration thereof, this Court has determined that the conditions for an in rem arrest of the

21   Defendant Vessel RAN R, Official Number 1069265, Hull Identification Number

22   PMH65005G898 under Rule C of the Supplemental Rules for Certain Admiralty and Maritime

23   Claims of the Federal Rules of Civil Procedure and L.A.R. 116(a) appear to exist.

24          Accordingly, it is hereby:

25          ORDERED that the Clerk of this Court .shall issue forthwith a Warrant for Maritime

26   Arrest of the motor yacht R AN R, her engines, machinery, boilers, tackle, and other

27   appurtenances, Official Number 1069265, Hull Identification Number PMH65005G898 (the
 1   "Vessel") in the form attached hereto as Exhibit "A", directing the United States Marshal for the

 2   Western District of Washington to proceed with all deliberate speed and arrest said Vessel which

 3   is now currently or soon will be afloat, berthed, ·and/or otherwise located within the Western

 4   District of Washington; and it is further

 5           ORDERED that the United States Marshal is to take custody of the Vessel currently

 6   located within the Western District of Washington; and it is further

 7           ORDERED that the United States Marshal for the Western District of Washington shall

 8   attach and serve a copy of this Order with the In Rem Warrant of Maritime Arrest upon

 9   Defendant Vessel; and it is further

10           ORDERED that any person claiming a right of possession or any ownership in the

11   Vessel arrested pursuant to this Order, shall, in accordance with Supplemental Admiralty Rule

12   C(6) of the Federal Rules of Civil Procedure file a verified statement of right or interest with the

13   Clerk of the Court and an answer, and shall, upon application to the Court, be entitled to prompt

14   hearing upon not less than five (5) days' notice to Plaintiff, at which Plaintiff shall be required to

15   show why the arrest should not be vacated or other relief granted; and it is further

16           ORDERED that Plaintiffs counsel shall serve a copy of this Order, together with the

17   Summons, Verified Complaint, and In Rem Warrant of Maritime Arrest upon the Owners of t~e

18   Vessel; and it is further

19           ORDERED that the Vessel may be released from seizure without further Order of this

20   court if the United States Marshal receives written authorization from the attorney who requested

21   the seizure or other counsel of record representing the Plaintiff in this action and that such

22   attorney advises that she has conferred with all counsel representing all of the parties to the

23   litigation and they consent to the release, if the attorney files the consent, and the Court has not

24   entered an Order to the contrary; and Plaintiff shall hold harmless and indemnify the United

25   States of America, the United States Marshals Service, their agents, servants, employees, and all

26   others for whom they are responsible, from any and all liability or responsibility for claims

27   arising from the arrest and release of the Vessel as is herein specifically provided.
 1        IT IS SO ORDERED.

 2
     Dated: March .3~2020
 3
 4
                              By:
 5                                       TEIN
                                    S DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
